The appellant renews its insistence that it may rely on what it terms "common law subrogation" and that the foregoing opinion runs counter to Southern Railway Company v. Stonewall Ins. Co., 163 Ala. 161, 50 So. 940, and Coffman v. Louisville Nashville R. R. Co., 184 Ala. 474, 63 So. 527, and other cases of like import, which hold in effect that an insurer, who pays a loss caused by a wrongdoer, may in the name of the insured for his use sue the wrongdoer and recover the loss.
That principle is not involved here. The plaintiff in this case was not the insurer of Vincent, the workman, but was the insurer of the employer, who was not liable as for tort, but whose liability arose out of an accident in the course of Vincent's employment, under the Workman's Compensation Act.
There is and was no contract relation between Vincent and the plaintiff, hence the doctrine of conventional or equitable subrogation has no application. The plaintiff did not pay to protect Vincent, to whose right it seeks subrogation, nor did Vincent have any claim or right of action against plaintiff. The plaintiff paid to protect the employer of Vincent who had no claim against the workman.
These circumstances do not bring the case within equitable or conventional subrogation. Aetna Ins. Co. et al. v. Hann et al.,196 Ala. 234, 72 So. 48.
As stated in the original opinion, the right of subrogation rests entirely upon the the statute, and the plaintiff recognized this when he declared in his complaint on the provisions of § 7586 of the Code of 1923, Code 1940, Tit. 26, § 311.
The application is without merit and is due to be overruled. It is so ordered.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur. *Page 549